DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Applicant has submitted figures that include photographs (figs. 4-30 and 32-37).  It is acknowledged that the subject matter depicted in these figures is not otherwise capable of being depicted in a line drawing and thus a photograph is appropriate.  Applicant is encouraged to consider the figures as published in 2021/0206134 A1 (the publication of this application).  Note figures 4A-4D, 25, 28, 32 and 34.  In those figures it is difficult to distinguish the details of the claimed invention that are depicted due to the darkness of the backgrounds and the lack of contrast with the depicted apparatus.  Applicant is invited to file replacement figures 4A-4D, 25, 28, 32 and 34 with a lightened background to more clearly depict the claimed invention.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest relevant prior art is considered to be WO 9911962 A1 to Trelleborg Viking AS (Trelleborg). Trelleborg discloses a pipe or hose capable of withstanding high heat flux densities up to about 500 kW/m2 (Trelleborg, page 6, lines 4-16).  The Trelleborg hose has five layers and does not have the claimed ability to be stored flat (Trelleborg, page 8, lines 4-7).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10907763 discloses a heat resistant hose but lacks disclosure with regard to the ability to withstand exposure to a radiant heat source.  The same is true of USPNs 2015/0059907 A1, 2008/0236696 A1, 5927342, 4675221, 4259989, 2598022, 2329836, 2097862, 1256520 and 1220661.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753